Citation Nr: 1420966	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO. 10-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD). 

2. Entitlement to service connection for a left hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In that decision, the RO denied service connection for lumbar spine degenerative joint disease and a left hand condition.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar DDD is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

The criteria for service connection a low back disability, to include lumbar DDD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2009, prior to the initial unfavorable adjudication in December 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above and was timely, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA spine examination in October 2009. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a low back disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a low back disability, to include lumbar DDD. For the reasons stated below, the Board finds that service connection for a low back disability is not warranted on either a direct or presumptive basis.

First, service connection is not warranted on a direct basis. The Veteran has a current diagnosis of lumbar DDD, and therefore the Board finds that the first element of service connection (a current disability) is met.

With respect to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has stated that he injured his back while in service, which he is competent to report. Jandreau, 492 F.3d at 1377. However, the Veteran is not competent to diagnose himself as having lumbar DDD while in service as such a determination requires medical expertise and testing. Id.

The Board notes that the Veteran's service treatment records do reflect various complaints of back pain generally. However, none of these notations supports a finding of an in-service event, injury, or disease with respect to the Veteran's claimed low back disability. There are several records from December 1972 and January 1973 reflecting complaints of back pain, but these complaints relate exclusively to the Veteran's cervical spine, or upper back, and not to his lower back. As these complaints only relate to a cervical spine injury sustained while in service, they are not relevant to the issue of an in-service event, injury, or disease with respect to the claimed low back disability.

A July 1978 service treatment record reflects a complaint of a generalized back ache, without any indication of trauma. The treatment record notes tenderness in the flanks and provides a diagnosis of a probable urinary tract infection. A subsequent August 1978 service treatment record notes continued complaints of back pain for approximately two weeks, dating roughly back to the July 1978 notation. The August 1978 record noted the presence of tenderness in the upper back muscles without tenderness along the spinal column, and that there were no reports of an injury. Heel walking and straight leg testing were both negative, and a diagnosis of strained muscles was provided.

While the July 1978 and August 1978 records involve complaints of back pain, the Board finds that they do not constitute evidence of an in-service event, injury or disease. The July 1978 medical record specifically notes complaints of pain in the flanks, and not the spinal column. The flank is the side of the body inferior to the ribs and superior to the ilium, which is the broad, dorsal, upper, and largest of the three principal bones composing either half of the pelvis. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 714 (32d ed. 2012); MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 618 (11 ed. 2003). Thus, the July 1978 record reflects complaints of pain located on the Veteran's sides, and not complaints of low back pain. Additionally, the Veteran's complaints were diagnosed as a probable urinary tract infection, and not as being related to a low back disability. Further, the August 1978 service treatment record indicates that the Veteran's complaints of back pain for the prior two weeks were linked to upper back muscle tenderness, and not to a low back disability of any sort.

Finally, in a September 1979 separation report of medical history, the Veteran indicated a history of recurrent back pain, but no further notes were made as to the location of that pain. As such, there is no indication whether the complaint of recurrent back pain pertains to a low back disability, or to his previously documented cervical spine complaints. The only note made by the supervising physician was that all the conditions listed by the Veteran on the September 1979 report of medical history were either minor or inconsequential in nature. 

Even assuming that this complaint referred to low back pain and not the Veteran's documented history of cervical spine pain, the credibility of the Veteran's September 1979 statement indicating a history of recurrent back pain is undermined by the fact that the Veteran indicated he had no history of recurrent back pain in a February 1980 report of medical history. Further, the medical examinations accompanying the September 1979 and February 1980 reports of medical history found no back disabilities to be present. As such, the Board finds that there is no competent and credible medical evidence of record reflecting a diagnosis of a low back disability or complaints of symptoms associated with a low back disability.

Moreover, even assuming that an in-service event, injury or disease is present, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally or etiologically related to his service. The Veteran has stated that his current low back disability is related to service, and that he has utilized self-treatment to manage his pain since service. While the Veteran is competent to state that he has experienced symptoms such as pain since service, he is not competent to provide an opinion as to the presence of a causal relationship between his current disability and his active duty service, as to do so requires medical expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. Further, the veracity of the Veteran's statements concerning continuous low back pain since service is undermined by the fact that during his VA examination, he stated that his low back pain had its onset in 2007, as the result of a work-related accident. Due to these inconsistencies, the Veteran's statements, to the extent they indicate the presence of persistent symptoms since service, are not credible and entitled to minimal probative weight.

Turning to the medical evidence, the Veteran was provided with a VA examination in October 2009. The examiner noted that while the Veteran does have a current low back disability, there is no evidence of a low back disability or condition while in service. The examiner also noted that the Veteran reported that the onset of his low back pain was in 2007, when he sustained a work-related injury. Further, the examiner noted that there was no evidence of complaints of low back pain or a diagnosis of a low back disability since the Veteran's separation from service. Based on these facts, the examiner opined that the Veteran's low back disability was less likely than not related to service.

The Veteran's VA treatment records associated with the claims file reflect a diagnosis of arthritis of the lumbar spine during his October 2009 VA examination. VA treatment records from April 2012 reflect notations of chronic low back pain due to DDD, but do not indicate the date of onset. Prior to the October 2009 VA examination, the VA treatment records are silent for complaints of low back pain or a diagnosis of a low back disability. Thus, the earliest record mentioning lumbar DDD, low back pain, or arthritis is from October 2009, which is 29 years after the Veteran's separation from service. Buchanan, 451 F.3d at 1336-37; Maxson, 12 Vet. App. at 459. While such gaps in time are not dispositive of the issue of nexus, a 29 year gap without complaint or treatment weighs heavily against the Veteran's assertions that his low back disability has been present since service. In light of the medical evidence of record, particularly the VA medical opinion, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current low back disability.

Second, the Veteran's low back disability cannot be service-connected on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with lumbar spine DDD. While DDD is not a specifically listed chronic disease, it is included under the broader listed term of arthritis, and therefore is eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, the Veteran's low back disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the first diagnosis of a low back disability is in the October 2009 VA spine examination, which contains a diagnosis of arthritis of the lumbar spine. Prior to the VA spine examination, there is no evidence of a diagnosis of or treatment for arthritis. Thus, there is no evidence of a low back disability until approximately 29 years after the Veteran's separation from service, which is well outside the one year presumptive period. As such, the preponderance of the evidence is against a finding that low back disability manifested to a degree of 10 percent within the presumptive period applicable to chronic diseases.

Finally, the Veteran cannot service connect his low back disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Again, low back disability is included under the broader listed term of arthritis, and therefore service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown in this case. As stated previously, while there are notations of complaints of back pain in service, these complaints exclusively involved the Veteran's cervical spine or his sides, and at no point involved the Veteran's low back. Further, the Veteran stated during his VA spine examination that his low back pain had its onset in 2007 as the result of a work-related accident. Thus, the preponderance of the evidence is against a finding that a low back disability manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include lumbar DDD, is denied.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). Here, the Veteran was provided with a VA hand examination in October 2009. While the examiner noted the presence of a thumb injury in service in October 1979, there is no indication that the examiner took into account the October 1972 service treatment record noting swelling and tenderness in the Veteran's hand and providing a possible diagnosis of arthritis. As such, the Board finds it is necessary to remand the claim for another VA examination to determine the nature and etiology of the Veteran's left hand disability.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.



Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claim file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's left hand disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is there a current left hand disability, to include arthritis, underlying the Veteran's complaints of left hand pain and limitation of motion?

All testing deemed necessary to answer this question should be performed, to include x-rays, and the results reported in detail.

b) If yes, did the Veteran's left hand disability manifest to a compensable degree within one year of separation from service?

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the left hand disability was incurred or aggravated in service?

Review of the entire claims file is required; however, attention is invited to numerous service treatment records from October 1979 reflecting a dislocated bone in the Veteran's left hand, and an October 1972 service treatment record indicating left hand swelling and a possible diagnosis of arthritis. The Veteran's statements concerning persistent symptoms since service must be taken into account.

A detailed rationale supporting the examiner's opinion should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


